Order filed December 17, 2020 partially withdrawn; Order filed January 4,
2021.




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-20-00479-CV
                                    ____________

    IN THE INTEREST OF K.J.R. A/K/A K.R. AND K.J.R., CHILDREN


                    On Appeal from the 313th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2019-02125J

                                      ORDER

      On December 17, 2020, we issued an order directing the trial court to hold a
hearing to determine whether counsel delivered a copy of the Anders brief in this
matter to appellant and we withdrew the opinion and judgment in this matter. On
December 21, 2020, counsel provided this court with sufficient proof that the
Anders brief in this matter was delivered to appellant on December 10, 2020.
Accordingly, we withdraw the portion of our previous order directing the trial
court to hold a hearing. The opinion and judgment in this matter are still withdrawn
and appellant has until January 8, 2021, or later, if she requests an extension, to file
a pro se response to the Anders brief in this appeal. If appellant does not file a
response, this court will re-issue the previously issued opinion.

                                    PER CURIAM

Panel Consists of Justices Christopher, Jewell, and Zimmerer.